       CASE 0:18-cv-01020-WMW-LIB Doc. 107 Filed 03/04/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Craig Casler, as Trustee for the              Case No. 0:18-cv-01020 (WMW/LIB)
Heirs and Next-of-Kin of Abby
Rudolph, deceased,

                   Plaintiff,

vs.

Clay County, Minnesota, et al.,

                   Defendants.


                 ORDER FOR DISMISSAL WITH PREJUDICE


      The foregoing Stipulation (Doc. No. 106), having been presented to the Court

on behalf of the above parties:

      IT IS HEREBY ORDERED that the settlement of this action as set forth in

Releases I and II, is approved and, as a result, the above-entitled action may be, and

the same hereby is, dismissed with prejudice and on its merits and without costs or

disbursements to any party.

      IT IS FURTHER ORDERED that without further notice, a Judgment of

Dismissal with Prejudice and upon the merits of all of Plaintiff’s claims, without

costs or disbursements to any of the parties, may be entered herein.
      CASE 0:18-cv-01020-WMW-LIB Doc. 107 Filed 03/04/21 Page 2 of 2




                                       BY THE COURT:


Dated:_______________, 2021            ______________________________
                                       Wilhelmina M. Wright
                                       U.S. District Court Judge
